Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 1 of 27




                EXHIBIT A
                 Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page
"iYSCEF DOC. NO. 1
                                                                         2 of 27NYSCEF:
                                                                     RECEIVED                             05/09/2019




             SUPREME COURT OF THE STATE OF NEW YORK
             COUNTY OF WESTCHESTER
                                                                        -X
             DEREK RODRIGUEZ,                                                   Index No.:

                                                  Plaintiff,                    Date Filed:

                            -against-                                           Plaintiff designates
                                                                                Wcstchester County as the
                                                                                place of trial.
             VILLAGE OF PORT CHESTER,POLICE OFFICER
             KEN MANNING,Shield No. 126, POLICE OFFICERS                       SUMMONS
             JOHN DOE No. 1-5 and POLICE OFFICERS JANE
             DOE No. 1-3                                                       The basis of venue is
                                                                               Plaintiff's place of residence.
                                                  Defendants.
                                                                        -X


             TO THE ABOVE-NAMED DEFENDANTvS:

                     YOU ARE HEREBY SUMMONED to answer the Complaint in this action, and to serve
             a copy of your answer, or ifthe Complaint is not ser\'ed with this Summons, to serve a Notice of
             Appearance,on the Plaintiffs attorney within twenty (20)days after the service of this
             Summons, exclusive of the day ofservice or within thirt>'(30)days after service is complete if
             this Summons is not personally delivered to you within the State of New York; and in case of
             your failure to appear or answer,judgment will be taken against you by default for the relief
             demanded in the Complaint.

             Dated:        While Plains, New York
                           May 8,2019


                                                         Yours, etc.,

                                                         LAW OFFICES OF
                                                         FRANCIS X. YOUNG,PLLC
                                                         By:



                                                         FRANCIS X. YOUNG,fiSQ.
                                                         Attorneysfor Plaintiff, DEREK RODRIGUEZ
                                                         Office and Post Office Address
                                                         11 Marline Avenue, 12*'^ Floor
                                                         White Plains, New York 10606
                                                        (914) 285-1500
                                                                     RECEIVED
                 Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page
-lYSCEF DOC. NO. 1                                                       3 of 27NYSCEF:   05/09/2019




             Defendants^ Addresses:

             VILLAGE OF PORT CHESTER
             Corporation Counsel, Department of Law
             222 Grace Church Street
             Port Chester, New York 10573


             POLICE OFFICER KEN MANNING,Shield No. 126
             c/o Village of Port Chester Police Department
             350 North Main Street, #1
             Port Chester, New York 10573


             POLICE OFFICERS JOHN DOE No. 1 -5
             c/o Village ofPort Chester Police Department
             350 North Main Street, #1
             Port Chester, New York 10573


             POLICE OFFICERS JANE DOE No. 1-3
             c/o Village ofPort Chester Police Department
             350 North Main Street, #1
             Port Chester, New York 10573
"JYSCEF DOC. NO. 1Case                                                   RECEIVED
                          7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page       NYSCEF;
                                                                             4 of 27                         05/09/2019




             SUPREME COURT OF THE STATE OF NEW YORK
             COUNTY OF WESTCHESTER
                                                                         X
             DEREK RODRIGUEZ,

                                                   PlainUff,                     VERIFIED COMPLAINT
                            -against-
                                                                                 Index No.;
             VILLAGE OF PORT CHESTER,POLICE OFFICER
             KEN MANNING,Shield No. 126, POLICE OFFICERS                         Date filed:
             JOHN DOE No. 1-5 and POLICE OFFICERS JANE
             DOE No. 1-3,

                                                   Defendants.
                                                                         -X


                    Plaintiff, DEREK RODRIGUEZ,complaining of the Defendants, by and through his

             attorneys, THE LAW OFFICES OF FRANCIS X. YOUNG,PLLC,as and for his Complaint,
             hereby alleges as follows:

                                           PRELIMINARY STATEMENT

                    (1)     This is an action for money damages brought pursuant to 42 U.S.C. § 1983, 1985
             and 1988 and the Fourth and Fourteenth Amendments to the United States Constitution, and

             under the common law of the State of New York for assault, batteiy, excessive force, conspiracy,
             malicious prosecution and violation of Plaintifl''s civil rights against the VILLAGE OF PORT
             CHESTER,POLICE OFFICER KEN MANNING,Shield No. 126,individually and in his
            ofikia! capacity as Village of Port Chester Police OiTicer and POLICE OFFICERS JOHN DOF
             No. 1-5 and POLICE OFFICERS JANE DOE No. 1-3, individually and in their official capacity
             as Village of Port Chester Police Officers.

                    (2)     It is alleged thai the Defendants committed assault, battery, excessive force,
             illegal seizure of the Plaintiff, violating his rights under the Fourth and Fourteenth Amendments
            of the United States Constitution and under state and federal common law. It is further alleged
-lYSCEF DOC. NO. 1Case    7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 5 of 27NYSCEF:
                                                                         RECEIVED                           05/09/2019




             that these violations and torts were committed as a result of the policies and customs ofthe

             Village ofPort Chester and the Village of Port Chester Police Department.

                                      CONDITIONS PRECEDENT TO SUIT


                    (3)      Within ninety(90)days after the claim herein arose, a Notice of Claim was served

             upon the Defendant, VILLAGE OF PORT CHESTER,and at least thirty (30)days have elapsed

             since the service of the aforesaid Notice of Claim, and adjustment or payment thereof has been

             neglected or refiiscd.

                    (4)      This action is being commenced within one year and ninety days after the

             happening ofthe events upon which the claim is based.

                                                   THE PARTIES


                    (5)      Defendants POLICE OFFICER KEN MANNING,Shield No. 126, POLICE

             OFFICERS JOHN DOE No. T5 and POLICE OFFICES JANE DOE No. 1-3 were at all times

             relevant to this complaint duly appointed and acting olllcers ofthe Village ofPort Chester Police

             Department, acting under color of law, to wit, under color ofthe statutes, ordinances, regulations,

             policies, customs and usages ofthe State of New York and/or the Village of Port Chester and/or

             the Village ofPort Chester Police Department.


                    (6)     Defendant VILLAGE OF PORT CHESTER is a municipal corporation organized
             and existing under the laws ofthe Stale of New York, and transacting business therein and the

             public employer of Defendants, POLICE OFFICER KEN MANNING,POLICE OFFICERS

             JOHN DOE No. I -5 and POLICE OFFICERS JANE DOE No. 1-3.

                   (7)      Plaintiff DEREK RODRIGUEZ was at all material times a resident ofthe County
             of Weslchesler, Stale of New York.
^YSCEF DOC. NO. 1Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 6 of 27NYSCEF:
                                                                     RECEIVED                                05/09/2019




                                             JURISDICTION AND VENUE

                    (8)      This Court has personal jurisdiction over the Defendant VILLAGE OF PORT

            CHESTER because it is a municipal corporation organized and existing under the laws of the

            State of New York, and transacting business therein.

                    (9)      This Court has personal jurisdiction over Defendant, POLICE OFFICER KEN

            MANNING,Shield No. 126, POLICE OFFICERS JOHN DOE No. 1-5 and POLICE

            OFFICERS JANE DOE No. 1 -3, because they are employed by the VILLAGE OF PORT

            CHESTER.

                    (10)     This Court has subject matterjurisdiction over this action by virtue ofits status as

            a Court of general jurisdiction.

                                                     THE FACTS


                    (11)    On or about August 1,2018, in the morning hours in the vicinity of80 Poningo

            Street, Village of Port Chester and Stale of New York, Plaintiff, DEREK RODRIGUEZ was

            threatened, wrongfully restrained, retained, assaulted and battered, handcuffed, arrested and

            processed.

                    (12) Plaintiff, DEREK RODRIGUEZ did not contribute to his own damages and is free

            of negligence or contributory conduct.

                    (13)    It is believed that the accusatcr)' instrument was signed by POLICE OFFICER

            KEN MANNING,who is believed to be identified as Shield No. 126.

                    (14)    It is claimed Defendant, POLICE OFFICER KEN MANNING and others

            working with him at the Village of Port Chester Police Department did not have probable cause

            or justification to touch, assault, batter, detain and arrest.
^YSCEF doc. NO- Case
                1                                                       RECEIVED
                         7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 7 of 27NYSCEF; 05/09/2019



            the PlaintifT DEREK RODRIGUEZ,and failed to properly investigate the facts preceding

            Plaintiffs


                     (15)   PlaintifF, DEREK RODRIGUEZ,liad neither physically resisted nor assaulted the

            Defendant Police Officers in any way, and the force used against him was unnecessary,

            unreasonable, and excessive.

                     (16) As a direct and proximate result ofthe acts of Defendants, the Plaintiff DEREK

            RODRIGUEZ suffered physical, mental, economic and emotional damages.

                     (17)   As a direct and proximate result of the actions of the Defendants, Plaintiffs

            DEREK RODRIGUEZ'S constitutional rights under the Fourth and Fourteenth Amendments to

           the United States Constitution and state and federal common law were violated. Specifically, the

           following clearly established and well-settled state and federal common law and constitutional

            rights of the plaintiff were violated:

                            (a)     Freedom from the unreasonable seizure of his person;

                            (b)     Freedom from the use of excessive, unreasonable, and unjustified force

           against his person;

                            (d)    Right of due process;

                            (e)    Equal protection under the law;

                                                     COUNTI
                                               42 U.S.C.§ 1983
                                         4*^ and 14*'' Amendments

                   (18)     The Plaintiff repeats, reiterates and realleges each and ever>' allegation contained

           in paragraphs 1 through 17 of this Complaint with the same force and effect as if flilly set forth

           herein.
■JYaCEF DOC. NO. 1                                                   RECEIVED NYSCEF:                           05/09/2019
                 Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 8 of 27



                       (19)   Plaintiff DEREK RODRIGUEZ claims damages for the injuries set forth above

             under 42 U.S.C. 1983 against Defendants, for violation of his constitutional rights under color of

             law including the Fourth and Fourteenth Amendments to the United States Constitution and state

             and federal common law.

                                                     COUNT U
                                                  42 U.S.C § 1985

                       (20)   The Plaintiff repeals, reiterates and rcallcges each and ever>' allegation contained

             in paragraphs 1 through 19 of this Complaint with the same force and effect as if fully set forth

             herein.


                       (21)   Plaintiff DEREK RODRIGUEZ claims damages for the injuries set forth above

             under 42 U.S.C. § 1985 against Defendants for conspiring to violate his constitutional rights

             under color of law.

                                                     COUNT III
                                                  42 U.S.C. §1986

                       (22)   The Plaintiff repeats, reiterates and realleges each and every allegation contained

            in paragraphs 1 through 21 of this Complaint with the same force and elTect as if fully set forth
            herein.

                       (23)   Plaintiff DEREK RODRIGUEZ claims damages for the injuries set forth above

            under 42 U.S.C. § 1986 against Defendants for Defendants' failure to inteivenc and prevent the

            aforesaid violation of Plaintiff s constitutional rights and conspiracy to commit same.

                                                     Count IV
                                             Malicious Prosecution

                       (24)   The PlaintiIT repeats, reiterates and realleges each and ever)' allegation contained

            in Paragraphs 1 tlirough 23 of this Complaint with the same force and effect as if fully set forth
            herein.
^YSCEF DOC. NO. 1
                Case                                                  RECEIVED
                       7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 9 of 27NYSCEF:                       05/09/2019




                   (25)     Defendants' concerted actions, under color oflaw, caused Plaintiff to be

            maliciously prosecuted in violation of his civil rights under the Fourth and Fourteenth

            Amendments to the United Stales Constitution,42 U.S.C. §1983 and the laws ofthe State of

            New York.

                   (26)     As a result of the above, Plaintiff, DEREK RODRIGUEZ,suffered damages to

            his reputation, incurred legal fees, suffered mental and emotional trauma, lost his enjoyment of

            life and was deprived of his civil rights and personal liberty as protected by the United States

            Constitution and applicable Federal Statutes.

                   (27)    As a direct and proximate result ofthe foregoing actions, said Defendants

            deprived Plaintiff of rights, privileges and immunities secured by the Fourth and Fourteenth

            Amendments to the United States Constitution in violation of42 U.S.C. § 1983.

                                                   Count V
                                   42U.S.C. § 1983-Municipal Violations

                   (28)    The Plaintiffrepeats, reiterates and realieges each and every allegation contained

            in 1 through 27 of this Complaint wdlh the same force and effect as though fully set forth herein.

                   (29)    Prior to August 1, 2018 and since, the VILLAGE OF PORT CHESTER has

            permitted and tolerated a pattern and practice of unjustified, unreasonable and illegal use offorce
            against civilians by police officers ofits police department and illegal arrests by police officers

            of its police department Although such illegal use offorce was improper, the officers involved

            were not prosecuted, disciplined or subjected to restraint, and such incidents were in fact covered

            up with official claims that the ase offorce was justified and proper. As a result, police officers
            of the VILLAGE OF PORT CHESTER were caused and encouraged to believe that ci\n1ian

            persons could be abused under the circumstances nol requiring the use ol"excessive force, and

           that such conduce would in fact be permitted by the VILLAGE OF PORT CHESTER.
^YSCEF DOC. NO. 1                                                    RECEIVED NYSCEF:                              05/09/2019
                Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 10 of 27



                    (30)    In addition to permitting a pattern and practice of abuse ofcivilian persons, the

            VILLAGE OF PORT CHESTER has failed to maintain a proper system for investigation of all

            incidents of unjustified beatings and excessive use offorce by police officers.

                    (31)    The VILLAGE OF PORT CHESTER has maintained a system ofreview of

            unjustified and excessive use offorce, and illegal arrests by police officers that has failed to

            identify the improper use offorce by police officers and failed to subject officers who assault

            citi^^ens to discipline, closer supervision or restraint and who illegally arrested citizens, to the

            extent that it has become the custom of the VILLAGE OF PORT CHESTER to tolerate the

            improper, illegal arrests and other wTongful actions by police officers.

                    (32)    Upon information and belief, specific flaws in the VILLAGE OF PORT

            CHESTER use offorce review process include, but are not limited to, the following:

                    a.     Preparing reports regarding investigations ofexcessive force claims as routine

            point-by-point justifications of the police officer's actions, regardless of whether such actions arc

            justified;

                    b.     Police officers investigations of excessive force claims systematically fail to

            credit testimony by non-police officer witnesses, and uncritically rely on reports by police

            officers involved in the incident;

                    c.     Police officers investigating excessive force claims fail to include in their reports

            relevant factual information which would tend to contradict the statements of the police officers

            involved;

                    d.     Supervisory police officers at times issue public statements exonerating police

            officers for excessive use offorce and improper use of unnecessary and excessive force before

            the investigation ofthe incident by the police department has been completed;
-JYSCEF DOC. NO. 1                                                    RECEIVED NYSCEF:                              05/09/2019
                 Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 11 of 27



                     e.      Reports in use offorce cases arc not reviewed for accuracy by supers'isory

             officers. Conclusions are frequently permitted to be drawn on the basis ofclearly incorrect or

             contradictor)' information.

                     (33)    The foregoing acts, omissions, systemic flaws, policies and customs ofthe

             Defendant VILLAGE OF PORT CHESTER caused police officers of its police department to

             believe that excessive force and other improper actions would not be aggressively, honestly and

             properly investigated, with the foreseeable result that officers would most likely use excessive

             force in situations where such force is neither necessary nor reasonable.

                     (34)    As a direct and proximate result ofthe aforesaid acts, omissions,systemic flaws,

             policies, practices and customs ofthe Defendant VILLAGE OF PORT CHESTER, and

             Defendants, POLICE OFFICER KEN MANNING,Shield No. 126, POLICE OFFICERS JOHN

             DOE No. 1-5 and POLICE OFFICERS JANE DOE No. 1-3.                    POLICE OFFICER KEN

             MANNING,Shield No. 126, POLICE OFFICES JOHN DOE No. 1-5 and POLICE OFFICERS

             JANE DOE No. 1 -3 unjustifiably assault and detained Plaintiff DEREK RODRIGUEZ all in

             violation of his civil and constitutional rights and as a result of said acts Plaintiff has suffered

             from physical injury, psychological harm, mental distress, humiliation, embarrassment,fear and

             being prevented from attending his usual duties.

                     (35) By permitting and assisting such a pattern of police misconduct, the VILLAGE

             OF POR'l* CHESTER has acted under color ofcustom and policy to condone,encourage and

             promote the deprivation ofPlaintiff DEREK RODRIGUEZ'S rights as guaranteed under 42

             U.S.C. §§ 1983 and 1985 as well as under the Fourth, Fifth and Fourteenth Amendments of the

             U.S. Constitution; to wit, the Defendants POLICE OFFICER KEN MANNING,Shield No. 126,

             and POLICE OFFICERS JOHN DOE HU5 and POLICE OFFICERS JANE DOE #1-3 were
>jYSCEF DOC. NO. 1                                                    RECEIVED NYSCEF:                        05/09/2019
                 Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 12 of 27



             encouraged by the VTLLAGE OF PORT CHESTER to believe that their actions against the

             PlamtiiT would be accepted without impunityJust as these actions have been so accepted to date.

                     (36)    As a consequence ofDefendants' systemic practice, pattern and custom of

             intentionally promoting and supporting Officers' violations of42 U.S.C. §§ 1983 and 1985,

             Plaintiff DEREK RODRIGUEZ was deprived of his freedom and physically harmed,to tlte

             extent of which he suffered from various injuries that required medical attention.

                     (37)    As a proximate cause of the VILLAGE OF PORT CHESTER'S custom and

             policy of supporting and effectively promoting the very same police abuses which occurred

             against Plaintiff DEREK RODRIGUEZ said Plaintiff was further subjected to great fear,

             personal humiliation and degradation, with wanton disregard for the serious harm and damage

             done to the physical and emotional wellbeing of the Plaintiff.

                     (38)    The Defendants POLICE OFFICER DEREK RODRIGUEZ and POLICE

             OFFICERS JOHN DOH #1-5 and POLICE OFFICERS JANE DOB #1-3 and VIT.LAGE OF

             PORT CHESTER had a duty under 42 U.S.C. §§1983 and 1985, as well as under the Fourth and

             Fourteenth Amendment, New York State Law, and their own rules and regulations to prevent

             and cease the assault on Plaintiff, as well as a duty to investigate, supervise and discipline

             Defendants POLICE OFFICER KEN MANNING,Shield No. 126, and POLICE OFFICERS

             JOHN DOE #1-5 and POLICE OFFICERS JANE DOE #1-3 and prevent other wrongful acts

             that were committed against Plaintiff DEREK RODRIGUEZ. Defendant OFFICERS breached

             said duty, by their actions and omissions as described in the preceding paragraphs.

                     (39)   That by reason ofthe foregoing, Plaintiff has been damaged in amounts exceeding

            the jurlsdictiunal limits of all lower courts which would otlieiwise have jurisdiction ofthis claim.
>3YSCEF DOC. NO. 1                                                   RECEIVED NYSCEF:                            05/09/2019
                Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page
                            •       •
                                                                        13 of 27



                                                       COUNT VI
                                                   Assault and Batterj'(Excessh'e Force)

                     (40)       The Plaintiff repeats, reiterates and realleges each and every allegation contained

             in paragraphs 1 through 39 of this Complaint with the same force and effect as if fully set forth

             herein.

                       (41)     Defendants POLICE OFFICER KBN MANNING,Shield No. 126,POLICE

             OFFICERS JOHN DOE No. 1-5 and POLICE OFFICERS JAKE DOE No. 1-3 caused Plaintiff

             DEREK RODRIGUEZ to be assaulted and battered.

                     (42)       As a result of this assault and battery, Plainlilf was forced to endure physical and

             emotional pain and suffering.

                     (43)       Plaintiff claims damages for the physical and emotional pain and suffering

             incurred as the result of said assault and battery.

                     (44)       As a result of the above, Plaintiff, DEREK RODRIGUEZ,suffered personal

             injuries, suffered mental and emotional trauma,and was deprived of his civil rights and personal

             liberty as protected by the United States and New York Stale Constitution and applicable Federal

             and New York State statutes.

                                                       ATTORNEYS FEES


                     (45) The Plaintiff repeats, reiterates and realleges each and every allegation contained

             in paragraphs 1 through 44 ofthis Complaint with the same force and effect as iffully set fortli

             herein.


                     (46)       Plaintiff is entitled to an award of attorney's fees pursuant to 42 U.S.C. §1988.

                       WHEREFORE,Plaintiff, DEREK RODRIGUEZ,requests that this Court grant

             judgment to him containing the following relief:
CYSCEF DOC. NO. 1                                                   RECEIVED NYSCEF:                       05/09/2019
               Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 14 of 27



                     (1)   Award compensatory damages to Plaintiff against the Defendants,jointly and

            severally;

                     (2)   Award costs ofthe action to the Plaintiff;

                     (3)   An award to Plaintiff of his actual damages;

                     (4)   An award to Plaintiff of reasonable attorney fees;

                     (5)   An award to Plaintiff of punitive damages; and

                     (6)   Such other and further relief as tiiis Court may deem just, proper and equitable.

            Dated:         White Plains, New York
                           Mays,2019
                                                                 Respectfully yours,

                                                                 LAW OFFICES OF
                                                                 FRANCIS X. YOUNG,PLLC
                                                                 BY:         .        .   -7
                                                                        c;       -, . ^
                                                                FRANCIS X. Y0UN6              T
                                                                 Attorneysfor Plaintiff
                                                                          DEREK RODRIGUEZ
                                                                 Office and Post Office Address
                                                                 11 Marline Avenue, 12*^ Floor
                                                                 White Plains, New York 10606
                                                                (914)285-1500
                              Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 15 of 27

                                                 BLACKSTONE STATIONERS.INC.79 EMJAY BLVD., BRENTWOOD, N.Y. 11717 •800-632-2273




STATE OF NEW YORK,COUNTY OF                                                                                      ss:




    Individml    |—w    I       ,   ,
                                                                       , being duly sworn, deposes and says, that:
    Verification LI deponcnt js the                                      . in the within action; has read the foregoing
                                                                                                                                    and knows the contents thereof;
   vllT'coL □ deponent is the                                            of the                  corporation in the within action; has read the foregoing
                                                                                              and knows the contents thereof;

                 □ the undersigned is an attorney admitted to practice in the courts of New York; is the attorney of record for the
                              in the within action; has read the foregoing
                       and knows the contents thereof; the same is true to affirmant's own knowledge, except as to those matters said to be upon
                       information and belief and as to those matters, affirmant believes it to be true. This verification is made by affirmant because
                       The grounds of affirmant's belief as to matters not stated upon affirmant's own knowledge are as follows:


the same is true to deponent's own knowledge, except as to those matters said to be upon information and belief and as to those
matters, deponent believes it to be true. The grounds of deponent's belief as to all matters not stated upon deponent's own knowledge
are as follows:


Affirmed this                                day of                          .20
                                                                                                               [Print Name Beneath Signature)

Sworn to before me this
        day of                                                               ,20
                                                                                                              [Print Name Beneath Signature)


br'AnolZy ^ ^he undersigned is an attorney admitted to practice in the courts of New York and certifies that the within
                   has been compared by the undersigned with the original and found to be a true and complete copy.

Dated                                   day of                               ,20
                                                                                                              [Print Name Beneath Signature)


STATE OF NEW YORK, COUNTY OF
                                                                       ,being duly sworn, deposes and says, that deponent is not a party to this action, is over 18
                  years of age and resides at                                                        ; that on the                  day of              , 20       ,
 Affidavit of
                  deponent served the within
  Ferjonai      □ upon                                                personally, by delivering a true copy thereof to h                      . Deponent knew the
  Service

 Affidavit of
                   person served to be the person mentioned and described in said papers.
  Service
  By Mail
                   upo"                                                                                        attorney for                        in this action, at
                   the address designated by said attomey(s) for that purpose by depositing a true copy of same enclosed in a post-paid, properly addressed
                   wrapper, in a post-office/official depository under the exclusive care and custody of the United States Postal Service within the State of
                   New York.
Service by
                ^by transmitting the papers by electronic means to the telephone number listed below, which number was designated by the
                  attorney for such purpose. 1 received a signal from the equipment of the attorney served indicating that the transmission was
                 received. 1 also deposited a true copy of the papers, enclosed in a post-paid wrapper, in an official depository under the exclusive care and
                   custody of the United States Postal Service, addressed to the attorney at the address set forth after the name.
 Ovemifiht
                □ by depositing a true copy thereof, enclosed in a wrapper addressed as shown below, into the custody of
                                                             for overnight delivery, prior to the latest lime designated by that service for overnight delivery.




     Sworn to before me this                     day of                      ,20
                                                                                                              [Print Name Beneath Signature)
               Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 16 of 27
                                                 Dlld 'ONQOA X SIDMV^d


                          Index No.                                                                Year 20

                                     57470/2019



SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF WESTCHESTER

DEREK RODRIGUEZ,
                                                                              Plaintiff,
                      -against-

VILLAGE OF PORT CHESTER, POLICE OFFICER KEN MANNING, Shield No. 126,
POLICE OFFICERS JOHN DOE No. 1-5 and POLICE OFFICERS JANE DOE No. 1-3,
                                                                              Defendants.


                                                  SUMMONS and COMPLAINT




                                                             LAW OFFICES OF

                                                  FRANCIS X. YOUNG,PLLC
                                     Attorney(s) for Plaintiff
                                                 Office and Post Office Address, Telephone
                                                11 MARTINE AVENUE, 12TH FLOOR
                                                 WHITE PLAINS, NEW YORK 10606
                                                   TELEPHONE:(914) 285-1500
                                                       FAX:(914) 285-0055


 To


 Attorney(s) for

 Service of a copy of the within                                                               is hereby admitted.

 Dated,

                             Attorney(s) for



       Sir; Please take notice
n NOTICE OF ENTRY
that the within is a (certified) true copy of a
duly entered in the office of the clerk of the within named court on                                                         20

□ NOTICE OF SETTLEMENT
that an order                                                            of which the within is a true copy will be presented for
settlement to the HON.                                                                                                       judges

of the within named Court, at
on the                         day of                                 20         at           M.


Dated,
                                                                                                     Yours, etc.
                                                                                                 LAW OFFICES OF
  COMPLIANCE PURSUANT TO 22 NYCRR S1Sn-1.1-a
                                                                                       FRANCIS X. YOUNG, PLLC
To the best of the undersigned's knowledge, information and belief formed
after an inquiry reasonable under the circumstances, the within document(s)
and contentions contained herein are not frivolous as defined in 22 NYCRR     Attorney(s) for Plaintiff
§130-1.1-3.
                                                                                            Office and Post Office Address

                                                                                      n MARTINE AVENUE, I2TH FLOOR
To                                                                                    WHITE PLAINS, NEW YORK 10606
                                                                                        TELEPHONE: (914) 285-1500
Attorney(s) for                                                                             FAX: (914) 285-0055
f        Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 17 of 27



          STATEMENT OF SERVICE BY MAIL AND ACKNOWLEDGMENT OF
          RECEIPT BY MAIL OF SUMMONS AND COMPLAINT OR SUMMONS
               WITH NOTICE OR NOTICE OF PETITION AND PETITION

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF WESTCHESTER
                                                     X
DEREK RODRIGUEZ,
                                                               STATEMENT OF
                            Plaintiff,                         SERVICE BY MAIL
              -against-
                                                               Index No. 57470/2019


VILLAGE OF PORT CHESTER. POLICE OFFICER                        Date Filed: 05-09-2019
KEN MANNING. Shield No. 126, POLICE OFFICERS
JOHN DOE #1-5 and POLICE OFFICERS
JANE DOE #1-3.

                            Defendants.
                                                     X
                           STATEMENT OF SERVICE BY MAIL


To;      VILLAGE OF PORT CHESTER
         CORPORATION COUNSEL, DEPARTMENT OF LAW
         222 Grace Church Street
         Port Chester, New York 10573

       The enclosed Summons and Complaint, or Summons with Notice, or Notice of
Petition and Petition, and Notice of Commencement of Action Subject to Mandatory
Electronic Filing, are served pursuant to Section 312-a of the Civil Practice Law and
Rules.


       To avoid being charged with the expense of service upon you, you must sign,
date and complete the acknowledgment part of this form, and mail or deliver one copy
of the completed form to the sender, within thirty (30) days from the date you receive it.
If you wish to consult an attorney, you should do so as soon as possible, before the
thirty (30) days expire.

       If you do not complete and return the form to the sender within thirty (30) days,
you (or the party on whose behalf you are being served) may be required to pay
expenses incurred in servicing the Summons and Complaint, or Summons with Notice,
or Notice of Petition and Petition, and Notice of Commencement of Action Subject to
Mandatory Electronic Filing, in any other manner permitted by law, and the cost of such
service, as permitted by law, may be entered as a judgment against you.

      If you have received a Complaint or Petition with this Statement, the return of this
Statement and Acknowledgment does not relieve you of the necessity to answer the
Complaint or Petition. The time to answer expires twenty (20) days after the day you
         Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 18 of 27



mail this form to the sender. If you wish to consult with an attorney, you should do so as
soon as possible, before the twenty (20) days expire.

        If you are served on behalf of a corporation, unincorporated association,
partnership or other entity, you must indicate under your signature, your relationship to
the entity. If you are served on behalf of another person, and you are authorized to
receive process, you must indicate your authority under your signature.

       It is a crime to forge a signature or to make a false entry of this statement or on
the acknowledgment.

Dated:        White Plains, New York
              May 14, 2019


                                   LAW OFFICES OF
                                   FRANCIS X. YOUNG, PLLC
                                   by:



                                          FRANOt^ X. y6UN(
                                   Attorneys for Plaintiff, DEF^EK RODRIGUEZ
                                   11 Martine Avenue, 12^^ Floor
                                  White Plains, New York 10606
                                  (914) 285-1500
         Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 19 of 27



         ACKNOWLEDGMENT OR RECEIPT OF SUMMONS AND COMPLIANT
        OR SUMMONS WITH NOTICE OR NOTICE OF PETITION AND PETITION
        and NOTICE OF COMMENCEMENT OF ACTION SUBJECT TO MANDATORY
        ELECTRONIC FILING


       I received a Summons and Complaint, or Summons with Notice, or Notice of
Petition and Petition, and Notice of Commencement of Action Subject to Mandatory
Electronic Filing, in the above-captioned matter.

PLEASE CHECK ONE OF THE FOLLOWING; IF (2) IS CHECKED, COMPLETE AS
INDICATED.


(1)/ /        I am not in the military service.
(2)/ /        I am in military service, and my rank, serial number and branch of service
are as follows:
                           Rank:
                           Serial Number:
                           Branch of Service:

Date:
                                         Signature


                                         Print Name



                                         Relationship to Entity/Authority to
                                         Receive Service of Process if applicable
                Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 20 of 27


 SUPREME COURT OF THE STATE OF NEW YORK
 COUNTY OF WESTCHESTER
                                                        X
 DEREK RODRIGUEZ,

                                  Plaintiff,

            -against-                                                Index No.: 57470/2019

 VILLAGE OF PORT CHESTER,POLICE OFFICER
 KEN MANNING,Shield No. 126,POLICE OFFICER
 JOHN DOE No. 1-5 and POLICE OFFICERS
 JANE DOE No. 1-3,
                                  Defendants.
                                                        X

     NOTICE OF COMMENCEMENT OF ACTION SUBJECT TO MANDATORY
                         ELECTRONIC FILING


PLEASE TAKE NOTICE that the matter captioned above has been commenced as an electronically filed
case in the New York State Courts Electronic Filing System ("NYSCEF")as required by CPLR
§ 2111 and Uniform Rule§ 202.5-bb (mandatory electronic filing). This notice is being served as
required by that rule.


NYSCEF is designed for the electronic filing of documents with the County Clerk and the court and
for the electronic service of those documents, court documents, and court notices upon counsel and
unrepresented litigants who have consented to electronic filing.


Electronic filing offers significant benefits for attorneys and litigants, permitting papers to be filed
with the County Clerk and the court and served on other parties simply, conveniently, and quickly.
NYSCEF case documents are filed with the County Clerk and the court by filing on the NYSCEF
Website, which can be done at any time ofthe day or night on any day ofthe week. The documents are
served automatically on all consenting e-filers as soon as the document is uploaded to the website,
which sends out an immediate email notification of the filing.



The NYSCEF System charges no fees for filing, serving, or viewing the electronic case record, nor
does it charge any fees to print any filed documents. Nonnal filing fees must be paid, but this can be
done on-line.



Parties represented by an attorney: An attorney representing a party who is served with this notice
must either: 1) immediately record his or her representation within thee-filed matter on the NYSCEF
site; or 2)file the Notice of Opt-Out form with the clerk of the court where this action is pending.
Exemptions from mandatory e-filing are limited to attorneys who certify in good faith that they lack
the computer hardware and/or scanner and/or internet connection or that they lack (along with all
employees subject to their direction) the operational knowledge to comply with e-filing requirements.
[Section 202.5-bb(e)]



   Index#                                      Paae 1 of 2                                       FFM-1
               Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 21 of 27


Parties not represented by an attorney: Unrepresented litigants are exempt from
efiling. They can serve and file documents in paper form and must be served with
documents in paper form.However,an unrepresented litigant may participate in efiling.


 For information on how to participate in e-flling, unrepresented litigants should contact the
 appropriate clerk in the court where the action was filed or visit
 www.nvcourts.gov/efileunrepresented. Unrepresented litigants also are encouraged to visit
 www.nvcourtheip.gov or contact the Help Center in the court where the action was filed. An
 unrepresented litigant who consents to e-filing may cease participation at any time. However, the
 other parties may continue to e-file their court documents in the case.


For additional information about electronic filing and to create a NYSCEF account, visit the
NYSCEF website at www.nvcourts.gov/eFile or contact the NYSCEF Resource Center(phone:646-
386-3033; e-mail: efile@.nvcourts.govl.


Dated: 05/14/2019




FRANCIS X YOUNG
Name




Firm Name LAW OFFICES OF
FRANCIS X. YOUNG, PLLC\


11 Martina Avenue, 12th Floor
Address


White Plains. NY 10606
City, State, and Zip

914-285-1500
Phone


                       E-Mail


To:


      VILLAGE OF PORT CHESTER
      POLICE OFFICER KEN MANNING,Shield No. 126
      POLICE OFFICERS JOHN DOE No. 1-5
      POLICE OFFICERS JANE DOE No. 1-3


   Index#                                  Pacie 2 of 2                                    FFM-1
        Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 22 of 27



SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF WESTCHESTER
                                                 X

DEREK RODRIGUEZ,

                         Plaintiff/Petitioner,


           -against-                                        Index No.

VILLAGE OF PORT CHESTER. POLICE 00
                    Defendant/Respondent.
                                                 X

                            NOTICE OF ELECTRONIC FILING
                                    (Mandatory Case)
                                 (Uniform Rule § 202.5-bb)

     You have received this Notice because:

           1)The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
            New York State Courts E-filing system ("NYSCEF"), and

           2)You are a Defendant/Respondent(a party) in this case.

     • If you are represented by an attorney:
       Give this Notice to your attorney. (Attorneys: see "Information for Attorneys" pg. 2).
     • If you are not represented by an attorney:
       You will be served with ail documents in paper and you must serve and file your
       documents in paper, unless you choose to participate in e-filing.

       If you choose to participate in e-filing, you must have access to a computer and a
       scanner or other device to convert documents into electronic format, a connection
       to the internet, and an e-mail address to receive service of documents.

       The benefits of participating in e-filing include:

                  •serving and filing your documents electronically

                  •free access to view and print your e-filed documents

                  • limiting your number of trips to the courthouse

                  • paying any court fees on-line (credit card needed)

     To register for e-filing or for more information about how e-flling works:
     •visit: vwvw.nycourts.qov/efiie-unrepresented or
     • contact the Clerk's Office or Help Center at the court where the case was filed. Court
       contact information can be found at www.nycourts.gov


                                         Page 1 of 2                          EFM-1
           Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 23 of 27



        To find legal Information to help you represent yourself visit www.nvcourth0lp.gov

                                     Information for Attorneys
                               (E-filing is Mandatory for Attorneys)

        An attorney representing a party who is served with this notice must either:

                1) immediately record his or her representation within the e-filed matter on the
                NYSCEF site www.nvcourts.qov/efiie ; or

                2) file the Notice of Opt-Out form with the clerk of the court where this action is
                pending and serve on all parties. Exemptions from mandatory e-filing are limited to
                attorneys who certify in good faith that they lack the computer hardware and/or
                scanner and/or internet connection or that they lack(along with all employees subject
                to their direction) the knowledge to operate such equipment.[Section 202.5-bb(e)]

        For additional information about electronic filing and to create a NYSCEF account, visit the
        NYSCEF website at wvw.nvcourts.qov/efile or contact the NYSCEF Resource Center
       (phone: 646-386-3033; e-mail: efile(ajnvcourts.qov).


Dated: May 9, 2019


FRANCIS X. YOUNG, ESQUIRE                                11 Martine Avenue, 12th Floor
                Name                                                   Address


 LAW OFFICES OF FRANCIS X. YQia                          White Plains, New York 10606
                Firm Name


                                                         (914)285-1500
                                                                       Phone


                                                         fxy@younglawny.com
                                                                       E-Mail




To:    VILLAGE OF PORT CHESTER

        POLICE OFFICER KEN MANhfj

        POLICE OFFICERS JOHN DCH




                                                                                     6/6/18




      Index #                                Page 2 of 2                          EFM-1
           Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 24 of 27



        To find legal Information to help you represent yourself visit www.nvcourth0lp.gov

                                     Information for Attorneys
                               (E-filing is Mandatory for Attorneys)

        An attorney representing a party who is served with this notice must either:

                1) immediately record his or her representation within the e-filed matter on the
                NYSCEF site www.nvcourts.qov/efiie ; or

                2) file the Notice of Opt-Out form with the clerk of the court where this action is
                pending and serve on all parties. Exemptions from mandatory e-filing are limited to
                attorneys who certify in good faith that they lack the computer hardware and/or
                scanner and/or internet connection or that they lack(along with all employees subject
                to their direction) the knowledge to operate such equipment.[Section 202.5-bb(e)]

        For additional information about electronic filing and to create a NYSCEF account, visit the
        NYSCEF website at wvw.nvcourts.qov/efile or contact the NYSCEF Resource Center
       (phone: 646-386-3033; e-mail: efile(ajnvcourts.qov).


Dated: May 9, 2019


FRANCIS X. YOUNG, ESQUIRE                                11 Martine Avenue, 12th Floor
                Name                                                   Address


 LAW OFFICES OF FRANCIS X. YQia                          White Plains, New York 10606
                Firm Name


                                                         (914)285-1500
                                                                       Phone


                                                         fxy@younglawny.com
                                                                       E-Mail




To:    VILLAGE OF PORT CHESTER

        POLICE OFFICER KEN MANhfj

        POLICE OFFICERS JOHN DCH




                                                                                     6/6/18




      Index #                                Page 2 of 2                          EFM-1
          Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 25 of 27




          STATEMENT OF SERVICE BY MAIL AND ACKNOWLEDGMENT OF
          RECEIPT BY MAIL OF SUMMONS AND COMPLAINT OR SUMMONS
               WITH NOTICE OR NOTICE OF PETITION AND PETITION


SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF WESTCHESTER
                                                     X
DEREK RODRIGUEZ,
                                                               STATEMENT OF
                            Plaintiff.                         SERVICE BY MAIL
              -against-
                                                               Index No. 57470/2019


VILLAGE OF PORT CHESTER, POLICE OFFICER                        Date Filed: 05-09-2019
KEN MANNING, Shield No. 126, POLICE OFFICERS
JOHN DOE #1-5 and POLICE OFFICERS
JANE DOE #1-3,

                            Defendants.
                                                     X
                          STATEMENT OF SERVICE BY MAIL

To:      VILLAGE OF PORT CHESTER
         CORPORATION COUNSEL, DEPARTMENT OF LAW
         222 Grace Church Street
         Port Chester, New York 10573

       The enclosed Summons and Complaint, or Summons with Notice, or Notice of
Petition and Petition, and Notice of Commencement of Action Subject to Mandatory
Electronic Filing, are served pursuant to Section 312-a of the Civil Practice Law and
Rules.


        To avoid being charged with the expense of service upon you, you must sign,
date and complete the acknowledgment part of this form, and mail or deliver one copy
of the completed form to the sender, within thirty (30) days from the date you receive it.
If you wish to consult an attorney, you should do so as soon as possible, before the
thirty (30) days expire.

       If you do not complete and return the form to the sender within thirty (30) days,
you (or the party on whose behalf you are being served) may be required to pay
expenses incurred in servicing the Summons and Complaint, or Summons with Notice,
or Notice of Petition and Petition, and Notice of Commencement of Action Subject to
Mandatory Electronic Filing, in any other manner permitted by law, and the cost of such
service, as permitted by law, may be entered as a judgment against you.

      If you have received a Complaint or Petition with this Statement, the return of this
Statement and Acknowledgment does not relieve you of the necessity to answer the
Complaint or Petition. The time to answer expires twenty (20) days after the day you
         Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 26 of 27



mail this form to the sender. If you wish to consult with an attorney, you should do so as
soon as possible, before the twenty (20) days expire.

        If you are served on behalf of a corporation, unincorporated association,
partnership or other entity, you must Indicate under your signature, your relationship to
the entity. If you are served on behalf of another person, and you are authorized to
receive process, you must indicate your authority under your signature.

       It is a crime to forge a signature or to make a false entry of this statement or on
the acknowledgment.

Dated:        White Plains, New York
              May 14, 2019


                                   LAW OFFICES OF
                                   FRANCIS X. YOUNG, PLLC
                                   by:




                                         FRANOlS X. Y<6UNG^
                                   Attorneys for Plaintiff, DEREK RODRIGUEZ
                                   11 Martine Avenue, 12^^ Floor
                                   White Plains, New York 10606
                                   (914) 265-1500
         Case 7:19-cv-04728-JCM Document 1-1 Filed 05/22/19 Page 27 of 27



         ACKNOWLEDGMENT OR RECEIPT OF SUMMONS AND COMPLIANT
        OR SUMMONS WITH NOTICE OR NOTICE OF PETITION AND PETITION
        and NOTICE OF COMMENCEMENT OF ACTION SUBJECT TO MANDATORY
        ELECTRONIC FILING

       I received a Summons and Complaint, or Summons with Notice, or Notice of
Petition and Petition, and Notice of Commencement of Action Subject to Mandatory
Electronic Filing, in the above-captioned matter.

PLEASE CHECK ONE OF THE FOLLOWING: IF (2) IS CHECKED, COMPLETE AS
INDICATED.

(1)/ /        I am not in the military service.
(2)/ /        I am in military service, and my rank, serial number and branch of service
are as follows:
                           Rank:
                           Serial Number:
                           Branch of Service:


Date:
                                         Signature


                                         Print Name



                                         Relationship to Entity/Authority to
                                         Receive Service of Process if applicable
